Exhibit 10.4

LEASE AGREEMENT BETWEEN

WOODRIDGE HOLDINGS LLC and BIG T INVESTMENTS, LLC

AS LANDLORD,

AND

DECODE CHEMISTRY, INC.

AS TENANT

DATED June 8, 2007

2501 W. DAVEY

WOODRIDGE, ILLINOIS


--------------------------------------------------------------------------------


BASIC LEASE INFORMATION

Lease Date:

June 8, 2007

 

 

Landlord:

Woodridge Holdings LLC, an Oregon limited liability company and Big T
Investments, LLC, an Oregon limited liability company

 

 

Tenant:

deCODE Chemistry, Inc., an Ilinois corporation

 

 

Premises:

The Premises consist of the entire building containing approximately 102,230
square feet, commonly known as 2501 W. Davey Road, Woodridge, Ilinois (the
“Building”), along with the land on which the Building is located and is legally
described on Exhibit A, and includes the driveways, parking areas, loading dock
areas, roadways, and similar improvements and easements associated with the land
or the use or operation of the Building (collectively the “Premises”).

 

 

Term:

Seventeen (1 7) years, commencing on the Commencement Date and ending on the
last day of the 204th full calendar month following the Commencement Date.

 

 

Option to Renew:

Two (2) successive options to renew for five (5) years each.

 

 

Commencement Date:

The term of this Lease shall commence on the Commencement Date, which shall be
the date of the acquisition of the Premises by Landlord pursuant to that certain
Agreement of Purchase and Sale dated Februar 5, 2007, by and between Landlord as
Buyer and Tenant as Seller (the “Purchase Agreement”).

 

 

Basic Rent:

Basic Rent shall be the following amounts for the following periods of time:

 

1-12

 

$

163,083.33

 

$

1,956,999.96

 

13-24

 

$

167,160.41

 

$

2,005,924.92

 

25-36

 

$

171,339.42

 

$

2,056,073.04

 

37-48

 

$

175,622.91

 

$

2,107,474.92

 

49-60

 

$

180,013.48

 

$

2,160,161.76

 

61-72

 

$

184,513.82

 

$

2,214,165.84

 

73-84

 

$

189,126.67

 

$

2,269,520.04

 

85-96

 

$

193,854.84

 

$

2,326,258.08

 

97-108

 

$

198,701.21

 

$

2,505,125.52

 

109-120

 

$

203,668.74

 

$

2,444,024.88

 

121-132

 

$

208,760.46

 

$

2,384,414.52

 

133-144

 

$

213 ,979.47

 

$

2,567,753.64

 

145-156

 

$

219,328.96

 

$

2,631,947.52

 

157-168

 

$

224,812.18

 

$

2,697,746.16

 

169-180

 

$

230,432.48

 

$

2,765,189.76

 

181-192

 

$

236,193.29

 

$

2,834,319.48

 

193-204

 

$

242,098.12

 

$

2,905,177.44

 

 

Lease Month:

Each calendar month during the Term (and if the Commencement Date does not occur
on the first day of a calendar month, the period from the Commencement Date to
the first day of the next calendar month shall be included in the first Lease
Month for purposes of determining the duration of the Term and the monthly Basic
Rent rate applicable for the partial month).

 

 

Additional Rent:

All amounts which Tenant is required to pay pursuant to the Lease (other than
Basic Rent) including Operating Costs, Taxes and Insurance Costs.

 

 

Rent:

Basic Rent, Additional Rent, and all other amounts that Tenant must pay under
the Lease.

 

 

Permitted Use:

General offce/laboratory/research or any other lawful purpose.

 

 

Guarantors:

deCODE Genetics, Inc~ and MediChem Life Sciences, Inc.

 

 

Tenant’s Address:

deCODE Chemistry, Inc.

 

2501 W. Davey Road

 

Woodridge, IL 60517

 

Attn:   Chris Tauer

 

 

Landlord’s Address:

c/o Terrell Group Management, Inc.

 

5300 Meadows Road - Suite 400

 

Lake Oswego, Oregon 97035

 

Attn:   Scott Miler

 


--------------------------------------------------------------------------------


 

Guarantors’

deCODE Genetics, Inc.

MediChem Life Sciences, Inc.

Addresses:

1000 Winter Street - Suite 3100

2501 W. Davey Road

 

Waltham, Massachusetts 02451

Woodridge, Ilinois 60517

 

Appendix and Exhibits to Lease:

Appendix 1:

Definitions

Exhibit A:

Legal Description

Exhibit B:

Prevailing Market Rent

Exhibit C:

Location of New Space

Exhibit D:

Ground Lease Parcel

Exhibit E:

DeCode Guaranty

Exhibit F:

Insurance

Exhibit G:

Letter of Credit

Exhibit H:

Terrell Guaranty

Exhibit I:

Reverse Exchange Addendum

 

The Basic Lease Information is incorporated into and made a part of the Lease.
If any conflict exists between any Basic Lease Information and the Lease, the
Lease controls.

LANDLORD:

Woodridge Holdings LLC

 

 

 

By:

/s/ Patrick Terrell

 

 

Name:

Patrick Terrell

 

 

Title:

Manager

 

 

 



Big T Investments, LLC

 

 

 

By:

/s/ Patrick Terrell

 

 

Name:

Patrick Terrell

 

 

Title:

Manager

 

 

 

TENANT:

deCODE Chemistry, Inc.

 

 

 

By:

/s/ Chris Tauer

 

 

Name:

Chris Tauer

 

 

Title:

US Controller

 

 


--------------------------------------------------------------------------------


LEASE

THIS LEASE (this “Lease”) between Woodridge Holdings LLC, an Oregon limited
liability company and Big T Investments, LLC, an Oregon limited liability
company, jointly and severally (“Landlord”), and deCODE Chemistry, Inc., an
Ilinois corporation (“Tenant”), is dated June 8, 2007.

1.                                    Definitions and Basic Provisions.  The
definitions and basic provisions set forth in the Basic Lease Information
executed by Landlord and Tenant contemporaneously with this Lease and in
Appendix 1 along with the Exhibits are incorporated into this Lease by reference
for all purposes.

2.                                    Lease Grant.  Subject to the terms of this
Lease, Landlord leases to Tenant, and Tenant leases from Landlord, the Premises
for the Term and for its sole and exclusive use.

3.                                    Term: Option to Renew.  The term of this
Lease shall commence on the Commencement Date and end the last day of the 204th
full calendar month following the Commencement Date. Provided that this Lease
has not been terminated as a result of condemnation or casualty as set forth in
Sections 15 and 16 hereof, and further provided that there is no uncured Event
of Default at the time of exercise of the First Option or Second Option, as such
terms are defined herein, Tenant may extend the initial Term of this Lease for a
renewal period of five (5) years (“First Option”) and if the First Option is
exercised, a second renewal period of five years thereafter (“Second Option”).
To exercise the First Option or Second Option, Tenant must serve written notice
to Landlord not less than 12 months before the scheduled expiration of the
initial Term or First Option, as the case may be. The renewal period shall be
deemed part of the Term and shall be on the same terms and conditions as set
forth in this Lease, except the Basic Rent for the First Option or Second
Option, as the case may be, will be the “Prevailing Market Rent” as defined and
computed in accordance with Exhibit B attached hereto.

4.                                    Possession.  Tenant is currently in
possession of the Premises and wil remain in possession on the Commencement
Date.

5.                                    Condition of Premises.  Landlord has made
no promise to alter, remodel, or improve the Premises and no representation
respecting the condition of the Premises to Tenant. Tenant has examined the
Premises, is fully familiar with its physical condition, and accepts the
Premises in its present condition “AS IS” and “WHERE IS” as of the date of this
Lease with no express or implied waranties as to the condition thereof
(environmental or otherwise).

1


--------------------------------------------------------------------------------


6.                                    Rent.

a.                                     Payment. Tenant shall timely pay to
Landlord the Rent, by wire transfer to Landlord’s account as provided by
Landlord by time to time or as otherwise specified by Landlord in writing to
Tenant. Tenant must pay Basic Rent monthly in advance. Basic Rent for the month
in which Landlord purchases the Premises pursuant to the Purchase Agreement
shall be prorated from the Commencement Date to the end of the month in which
the Closing occurs. Tenant must pay all subsequent installments of Basic Rent on
the first day of each month thereafter throughout the remainder ofthe Term.

b.                                     Additional Rent. Landlord and Tenant
acknowledge and agree that this Lease shall be and constitute what is generally
referred to as an “absolute net” lease such that Tenant shall be obligated
hereunder to pay all costs and expenses incurred with respect to and associated
with the Premises including, but not limited to, all Operating Costs, Insurance
Costs, Taxes and costs relating to Hazardous Materials, which amounts shall
constitute Additional Rent. If Tenant shall fail to pay any Additional Rent,
Landlord shall have the right to pay the same and to have all rights, powers,
and remedies with respect thereto as provided herein or by law in the case of
non-payment of Basic Rent.

c.                                     New Space Additional Rent. In the event
Tenant exercises its right to build out and improve the New Space, as such term
is defined in Section 9(a) below, prior to Tenant commencing construction of the
improvements for the New Space, Landlord shall have the right, but not the
obligation, to elect to pay for the cost of the New Space improvements (the “New
Space Improvements”) provided the Landlord and Tenant are able to mutually agree
upon the additional rent for the New Space Improvements.. In the event Landlord
and Tenant are not able to reach a mutual agreement on the additional rent to be
paid for the New Space Improvements, Landlord’s right to pay for the New Space
Improvements shall be deemed null and void.

d.                                     Late Payment.  If any payment of Rent is
not received within five (5) days after the date such payment was due, an
additional amount equal to three percent (3%) of the amount due shall be added
as Additional Rent, which amount shall be immediately due and payable by Tenant.
In addition, all past due payments shall bear interest at the lesser of (a) one
and one half percent (1.5%) per month from the date such payment was due until
such payment is paid or (b) the maximum annual lawful rate of interest.

7.                                    Due Performance.  Tenant shall perform all
of its obligations under this Lease at its sole cost and expense, and shall pay
all Basic Rent and Additional Rent when due, without notice or demand, except as
expressly set forth herein.

8.                                    Wavier of Landlord’s Lien.  Landlord
hereby waives and relinquishes any and all liens, statutory or otherwise, it may
now have or hereafter have, or hold in and to all or any portion of

2


--------------------------------------------------------------------------------


Tenant’s property which may from time to time be located on or in the Building,
provided, however, that this waiver shall not apply to any fixtures other than
Tenant’s moveable trade fixtures, or any other Tenant’s propert which is affixed
to or installed within a specifically designed part of the Premises so that its
removal would decrease the usability of the Premises. Upon Tenant’s request
therefore, Landlord shall execute and deliver such instruments and agreements as
Tenant may reasonably request for the confirming or evidencing such waiver.

9.                                    Improvements: Alterations: Tenant’s
Maintenance and Repair Obligations.

a.                                     Improvements: Alterations.  Tenant shall
not make or cause to be made any structural alterations or physical additions in
or to the Building that cost in excess of $250,000 during any calendar year
without Landlord’s prior written consent, which Landlord wil not unreasonably
withhold, condition, or delay. Landlord’s approval may be conditioned upon
receipt by Landlord of reasonable assurance that (i) the proposed alteration or
physical addition will not reduce the value of the Building, (ii) that Tenant
has suffcient available funds to complete the work on a lien free basis, and, if
approval of such work is required by Landlord’s Mortgagee and that (iii)
Landlord’s Mortgagee has approved the work. If approved, Tenant shall construct,
maintain, and use all alterations, additions, and improvements at its risk and
expense, in accordance with all Laws and plans and specifications which have
been previously submitted to and approved in writing by Landlord. Landlord’s
consent to or approval of any alterations, additions, or improvements (or the
plans for them) shall not constitute a representation or warranty by Landlord,
nor Landlord’s acceptance, that they comply with sound architectural or
engineering practices or with any Laws, and Tenant shall be solely responsible
for ensuring that compliance. Notwithstanding the foregoing, it is agreed and
understood that Landlord has consented to Tenant’s right to build out and
improve approximately 28,000 square feet of space located within the Building
for additional laboratory or office use (“New Space”) and, except for receipt of
the assurances expressly set forth above, no further Landlord consent or
approval is required. The approximate location of the New Space is depicted on
the Building plan attached hereto as Exhibit C. Tenant shall, at its sole cost
and expense, make all improvements or alterations to the Building required to
comply with any law, statute, ordinance or governental regulation applicable to
the use or occupancy of the Building by Tenant.

b.                                     Repairs: Maintenance.  Tenant shall
maintain the Premises in a clean, safe, and operable condition, and shall not
permit any waste to any portion of the Premises. Additionally, Tenant, at its
sole expense, shall repair, replace, and maintain, reasonable wear and tear
excepted, all portions of the Building and all areas and systems serving the
Building, including the Building’s Structure, Building’s Systems and Building
Access to at least the Class A offce and life science building condition.
Tenant, at is own expense, wil maintain all parts of the Premises in good repair
and condition and wil take all action and will make all structural and
nonstructural, foreseen and unforeseen and ordinar and extraordinar changes and
repairs which may be required to keep all parts of the Premises in good repair
and condition (including, but not limited to, all painting, glass, flooring,
utilities, conduits, fixtures and equipment, foundation, roof, exterior walls,
heating and air conditioning systems, wiring, plumbing, sprinkler systems and
other utilities, and all paving, sidewalks, roads, parking areas, curbs, gutters
and fences and other components of the Premises, whether enumerating herein or
not). Landlord shall not be required to maintain, repair or rebuild any par of
the premises. Tenant waives the right to require Landlord to maintain, repair or
rebuild all or any part of the Premises or make repairs at the expense of
Landlord pursuant to any legal

3


--------------------------------------------------------------------------------


requirement, agreement, contract, covenant, condition or restriction at any
time. If Tenant fails to make or commence such repairs or replacements, and such
failure continues for a period of 30 days following written notice from
Landlord, the Landlord may, but shall not be obligated to, make such repairs or
replacements, and Tenant wil pay to Landlord the cost of all maintenance,
repair, or replacement work performed by Landlord under this Section 8 within 30
days after Tenant receives an invoice from Landlord.

c.                                     Mechanic’s Liens. Tenant shall not permit
any mechanic’s liens to be fied against the Premises in connection with any work
done or caused by a Tenant Par. If a lien is filed, then Tenant shall, within 10
business days after Landlord has delivered notice of the fiing of the lien to
Tenant (or sooner if necessar to prevent the forfeiture of the Premises or any
interest of Landlord in the Premises, or the imposition of a civil or criminal
fine), either pay the amount of the lien and cause the lien to be released of
record, or diligently contest the lien and deliver to Landlord a bond or other
security reasonably satisfactory to Landlord. If Tenant fails to take either
action in a timely maner, then Landlord may pay the lien claim, and Tenant must
pay to Landlord any amounts Landlord pays, including expenses and interest,
within 30 days after Landlord delivers an invoice for those amounts to Tenant.

10.                             Utilties. Tenant shall obtain in its own name,
and pay the utility companies or other provider directly for, all water, gas,
electricity, heat, telephone, sewer, sprinkler charges, and other utilities and
services used at the Premises. Except in cases of Landlord’s negligence or
wilful misconduct, Landlord shall not be liable for any interrption or failure
of utility service to the Premises.

11.                             Use. Tenant shall use the Premises only for the
Permitted Use as set forth in the Basic Lease Information.

12.                             Assingment and Subletting.

a.                                     Transfers. Except for any Permitted
Transfer, which Tenant may make without the consent of Landlord, but subject to
compliance with Section 11 (d) below, Tenant shall not Transfer this Lease or
any estate or interest in the Lease or the Premises without the prior written
consent of Landlord, which Landlord wil not unreasonably withhold, condition, or
delay.

b.                                     Request for Consent. If Tenant requests
Landlord’s consent to a Transfer, then, at least 30 days before the effective
date of the proposed Transfer, Tenant shall provide Landlord with a written
description of all terms and conditions of the proposed Transfer, copies of the
proposed documentation, and the following information about the proposed
transferee: (i) name and address; (ii) reasonably satisfactory information about
its business and business history; (iii) its proposed use of the Premises; (iv)
baning, financial, and other credit information; and general references
sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and (iv) such other information as may be required pursuant to
the terms of any agreement between Landlord and the holder of any financial
encumbrance on the Building. Tenant shall reimburse Landlord for all costs or
expenses incurred by Landlord in connection with its review and analysis of the
material provided by Tenant regardless of whether consent is given, not to
exceed $2,500 per review. Subject to Sections 12 (e) and 12 (f) below, in
consideration of the granting of consent to a Transfer, Tenant shall pay to

4


--------------------------------------------------------------------------------


Landlord an amount equal to all consideration given to Tenant or any affiliate
of Tenant for such transfer, including any rent payable to Tenant in excess of
the Rent payable by Tenant to Landlord under the Lease.

c.                                     Conditions to Consent.  No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable. Landlord’s consent to any
Transfer shall not waive Landlord’s rights as to any subsequent Transfers. If an
Event of Default occurs while the Premises are subject to a Transfer, then
Landlord, in addition to its other remedies, may collect directly from the
transferee all rents becoming due to Tenant and apply those rents against Rent.
Tenant authorizes its transferees to pay rent directly to Landlord upon receipt
of notice from Landlord to do so following the occurrence of an Event of
Default.

d.                                     Permitted Transfers.  Tenant shall notifY
Landlord at least 10 business days before any Permitted Transfer. Tenant shall
remain liable for the performance of all of the obligations of Tenant under this
Lease before, during and after any Permitted Transfer. Additionally, the
Permitted Transferee shall comply with all of the terms and conditions of this
Lease, including the Permitted Use. No later than 10 days after the effective
date of any Permitted Transfer, Tenant agrees to furnish Landlord with (i)
copies of the instruent effecting the Permitted Transfer, and (ii) evidence of
insurance as required under this Lease with respect to the Permitted Transferee.
The occurrence of a Permitted Transfer shall not waive Landlord’s rights as to
any subsequent Transfers. Any subsequent Transfer by a Permitted Transferee
shall be subject to the terms of this Section 12.

e.                                     Excess Rent.  If Tenant’s Transfer is
approved by Landlord, 50% of the total rent received in excess of the Basic Rent
and any Additional Rent by Tenant, after deduction and reimbursement of Tenant’s
out of pocket costs and expenses incurred in connection with such Transfer,
including, but not limited to, marketing and brokerage fees, legal fees and
construction buildout or allowance for improvements to the Premises, shall be
paid by Tenant to Landlord as Additional Rent under this Lease. The requirement
of this Section 12 (e) shall not apply to a Permitted Transfer.

f.                                       Recapture.  Despite anything contained
in this Section 12, Landlord shall have the option, by giving written notice to
Tenant within 10 business days after receipt of Tenant’s notice of any proposed
sublease or assignment to recapture the portion of the Premises that Tenant
proposes to sublease or assign (the “Recapture Space”). Such recapture notice
shall cancel and terminate this Lease as to the Recapture Space as of the date
stated in Tenant’s notice as the effective date of the proposed sublease or
assignment, unless Tenant revokes Tenant’s notice of proposed sublease or
assignment by notice to Landlord within 10 business days after landlord’s notice
of recapture. Upon recapture, the Basic Rent and Additional Rent shall be
adjusted and reduced based upon square footage of the Recapture Space that is no
longer part of the Premises. This Section 12 (f) shall not apply to a Permitted
Transfer.

13.                             Insurance.  Together with each Rent Payment,
Tenant shall pay to Landlord an amount equal to one twelfth (1/12th) the
estimated annual premiums for the insurance which Tenant is required to
maintain. Funds paid by Tenant shall be deposited and maintained in a segregated
interest bearing account with the interest eared thereon credited to Tenant and
added to the account. Funds deposited by Tenant shall be disbursed to pay
insurance premiums as and when due. If, at any time, Landlord reasonably
determines that it will not have received suffcient funds from Tenant to pay the

5


--------------------------------------------------------------------------------


insurance premiums as and when due, Landlord may provide notice to Tenant of the
amount of the shortfalL. Tenant shall pay to Landlord, within thirt (30) days
after the date of such notice, the amount of the shortfall so that Landlord wil
have received suffcient funds to pay the insurance premiums in full as and when
due. Effective as of the Commencement Date and continuing throughout the Term,
Tenant shall maintain insurance policies meeting, at a minimum, the standards
described on Exhibit “F.” Tenant’s insurance shall be primary and any insurance
maintained by Landlord or any other additional insureds shall be excess and
noncontributory. Tenant shall furnish to Landlord certificates of insurance
evidencing the maintenance of all insurance coverages required under this Lease
no later than the Commencement Date and at least 30 days before each renewal of
the insurance. Tenant shall obtain a written obligation from each insurance
company to notity Landlord at least 30 days before cancellation or a material
change of any insurance policy. If Tenant fails to comply with the insurance
requirements under this Lease or to deliver to Landlord the required
certificates or evidence of coverage, Landlord, in addition to any other remedy
available pursuant to this Lease or otherwise, may, but shall not be obligated
to, obtain the insurance, and Tenant shall pay to Landlord on demand the
premiums for the insurance. Landlord’s Mortgagee must be listed on propert
certificates as First Mortgagee and Loss Payee and on Liability Certificates as
Additional Insured. All policies must provide that coverage in favor of Lender’s
Mortgagee may not be impaired in any way by any act, omission or default of
Landlord or any other person.

14.                             Subordination.  If a Landlord’s Mortgagee agrees
in writing (in a form reasonably acceptable to Tenant and the Landlord’s
Mortgagee) that so long as Tenant shall faithfully discharge the obligations on
its part to be kept and performed under the terms of this Lease, its tenancy
shall not be disturbed nor shall this Lease be affected by any default of
Landlord under a Mortgage, then this Lease shall be subordinate to any Mortgage
that now or subsequently covers all or any part of the Premises. The provisions
of this section shall be self-operative, and no further instrument of
subordination is required. If, however, a Landlord’s Mortgagee requires
confirmation of the subordination, Tenant shall execute a subordination,
non-disturbance and attornent agreement in form reasonably acceptable to Tenant
and the Landlord’s Mortgagee. Any Landlord’s Mortgagee may elect, at any time,
unilaterally, to make this Lease superior to its Mortgage or other interest in
the Premises by notitying Tenant in writing.

15.                             Condemnation.

a.                                     Total Taking.  If a Taking of the entire
Building occurs, this Lease shall terminate as of the date of the Taking.

b.                                     Partial Taking.  If any material portion
of the Building or existing parking spaces becomes subject to a Taking so as to
prevent Tenant from permanently conducting its business in a manner reasonably
comparable to that conducted immediately before the Taking, then Tenant may
terminate this Lease as of the date of the Taking by giving written notice to
Landlord within 30 days after the Taking, and Rent shall be apportioned as of
the date of the Taking. If the Lease is not terminated, it shall continue as to
that portion of the Premises that shall not be subject to the Taking, in which
event Tenant shall, following receipt of adequate condemnation proceeds from the
Landlord for the Taking (or, at Tenant’s election, Landlord shall, at Landlord’s
sole cost and expense) promptly and with due diligence restore the Premises in
nearly as practicable to a complete unit of like quality and character as
existed just prior to the partial Taking, provided, however, Basic Rent shall be
reduced

6


--------------------------------------------------------------------------------


based upon the then applicable per-square foot Base Rent as to that portion of
the Premises rendered untenantable by the Taking.

c.                                     Temporary Taking.  If all or any part of
the Building becomes subject to a Taking for 12 months or less, this Lease shall
remain in full force and effect and Tenant shall continue to perform all of the
terms, conditions, and covenants of this Lease, except that Rent shall abate for
the portion of the Building taken until Tenant is again able to conduct its
business in that space. d. Award. If any Taking occurs, the Landlord shall
receive the entire award or other compensation in connection with the
improvements to the Building provided, however, if Tenant shall have constructed
additional improvements or shall not have fully amortized expenditures which it
may have made on account of any improvements, alternations or changes to the
Building made after the date of this Lease, Tenant shall be entitled to seek a
separate award for the interrption of Tenant’s business, moving costs, loss of
its leasehold estate and loss of all equipment, furnishings, furniture and other
trade fixtures installed by Tenant. The provisions of this Section 15 shall
survive the termination of the Lease.

16.                             Fire or Other Casualty.

a.                                     Notice. Tenant shall promptly notity
Landlord if the Building, or any portion thereof, is damaged by fire or other
casualty.

b.                                     Damage Readily Reparable. If the Building
is damaged by a casualty, and if the cost of the repair is less than $1,000,000,
or if the Building can be repaired and restored within 12 months after the
casualty, then Landlord shall, following receipt of adequate casualty insurance
proceeds, repair and restore the damage with reasonable promptness and as nearly
as practicable to a complete unit of like quality and character as existed just
prior to the casualty and in accordance with any reasonable requirements that
may be imposed by Landlord’s Mortgagee for the use of such insurance proceeds
for restoration. In the event Landlord’s mortgagee does not make the casualty
insurance proceeds available for repair or restoration, Tenant, may terminate
this Lease effective as of the date of the casualty.

c.                                     Damage Not Readily Repairable. If the
Building is completely destroyed by a casualty, then this Lease shall terminate
effective as of the date of the casualty. If a casualty renders the Building
untenantable, in whole or in part, and if, in Landlord’s reasonable judgment,
the damage cannot be repaired and restored within 360 days after the casualty,
then either par shall have the right to terminate this Lease as of the date of
the casualty, by written notice to the other within 30 days after Landlord gives
Tenant the notice containing the estimate of the time period to complete the
repairs, which Landlord shall deliver to Tenant within 30 days after Landlord
receives notice of the casualty (it being understood that Landlord may, if it
elects to do so, give notice of termination together with notice containing the
estimate of time to complete repairs). If neither par elects to terminate this
Lease, then Landlord shall repair and restore the damage with reasonable
promptness and as nearly as practicable to a complete unit of like quality and
character as existed just prior to the casualty. Landlord’s work shall not
include the repair, replacement or restoration of Tenant’s trade fixtures or
personal propert.

7


--------------------------------------------------------------------------------


17.                             Taxes.  Together with each Rent Payment, Tenant
shall pay to Landlord an amount equal to one twelfth (1/12th) the estimate anual
real propert taxes on the Premises. Funds paid by Tenant shall be deposited and
maintained in a segregated interest bearing account with the interest eared
thereon credited to Tenant and added to the account. Funds deposited by Tenant
shall be disbursed to pay real propert taxes as and when due. If, at any time,
Landlord reasonably determines that it wil not have received suffcient funds
from Tenant to pay the Taxes as and when due, Landlord may provide notice to
Tenant of the amount of the shortfalL. Tenant shall pay to Landlord, within
thirt (30) days after the date of such notice, the amount of the shortfall so
that Landlord will have received suffcient funds to pay the Taxes in full as and
when due. Tenant shall be liable for all Taxes that are due and payable during
the Term. Landlord shall provide Tenant with a copy of the tax bills promptly
upon Landlord’s receipt and in suffcient time so as to allow the Taxes to be
paid by Tenant on or before the due date of the Tax bilL. Taxes for the last
year of the Term shall be prorated and apportioned between Landlord and Tenant
to coincide with the end of the Term, such that Tenant only pays Taxes that are
due and payable during the Term. For any Taxes constituting special assessment
and the like that are payable over a period of years rather than a lump sum,
only such installments that are due during the Term shall be paid by Tenant.
Tenant shall have the right to contest the validity or the amount of any Taxes
by such proceedings as may be appropriate and pay the same under protest or take
such other action as Tenant may reasonably deem appropriate, provided that
Tenant indemnifies the Landlord from any expense or liability arising out of
such contest. Landlord shall, at Tenant’s expense, cooperate in the prosecution
of any such proceedings filed by Tenant and wil execute any documents which
Landlord may be required to execute in connection with such proceedings. Tenant
shall be entitled to all refunds paid by the taxing authority for Taxes paid by
Tenant during the Term. Any adjustment to Taxes occurring during the Term shall
inure to the benefit of Tenant, regardless of when such adjustment is finally
determined.

18.                             Remedies.  Upon any Event of Default, Landlord
may, in addition to all other rights and remedies afforded Landlord under this
Lease, at law, or in equity, take anyone or more of the following actions:

a.                                     Termination of Lease.  Terminate this
Lease by giving Tenant written notice of termination, in which case Tenant shall
immediately surrender the Premises to Landlord. If Tenant fails to surrender the
Premises, Landlord may, in compliance with applicable Law and without prejudice
to any other right or remedy, enter upon and take possession of the Premises. If
Landlord terminates the Lease, Tenant shall pay to Landlord the sum of all Rent
accrued under this Lease through the date of termination.

b.                                     Termination of Possession.  Terminate
Tenant’s right to possess the Premises without terminating this Lease by giving
written notice to Tenant, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord may,
in compliance with applicable Law and without prejudice to any other right or
remedy, enter upon and take possession of the Premises. Notwithstanding
termination of Tenant’s right to possess the Premises, Tenant shall continue to
be responsible to Landlord for all Rent and other amounts due under this Lease
subject only to Landlord’s obligation under applicable law, if any, to mitigate
its damages. If Landlord elects to proceed under this Section 17(b), Landlord
may remove all of Tenant’s propert from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant.
Landlord shall use reasonable efforts to relet the Premises on such terms as

8


--------------------------------------------------------------------------------


Landlord in its reasonable discretion may determine (including a term different
from the Term, rental concessions, and alterations to, and improvement of, the
Premises). Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due under this Lease. Reentry by Landlord in
the Premises shall not affect Tenant’s obligations under this Lease for the
unexpired Term, and Landlord may, from time to time, bring an action against
Tenant to collect amounts due by Tenant, without the necessity of Landlord’s
waiting until the expiration of the Term. If Landlord elects to proceed under
this Section 18(b), it may at any time elect to terminate this Lease under
Section 18(a);

c.                                     Perform Acts on Behalf of Tenant.
 Perform any act Tenant is obligated to perform under the terms of this Lease
(and enter upon the Premises to do so if necessary) in Tenant’s name and on
Tenant’s behalf, and Tenant shall reimburse Landlord on demand for all expenses
that Landlord incurs in effecting compliance with Tenant’s obligations under
this Lease (including, but not limited to, collection costs and legal expenses).

19.                             Waiver.  Landlord’s acceptance of Rent following
an Event of Default shall not waive Landlord’s rights regarding the Event of
Default. No waiver by Landlord of any violation or breach of any of the terms
contained in this Lease shall waive Landlord’s rights regarding any future
violation of that term. Landlord’s acceptance of any parial payment of Rent
shall not waive Landlords rights with regard to the remaining portion of the
Rent that is due, regardless of any endorsement or other statement on any
instrument delivered in payment of Rent or any writing delivered in connection
with the payment of Rent. Accordingly, Landlord’s acceptance of a partial
payment of Rent shall not constitute an accord and satisfaction of the full
amount of the Rent that is due.

20.                             Cumulative Remedies.  All remedies set forth in
this Lease: (a) shall be in addition to any and all other remedies Landlord may
have at law or in equity, (b) shall be cumulative, and (c) may be pursued
successively or concurrently as Landlord may elect. The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future.

21.                             Surrender of Premises.  At the expiration or
termination of this Lease, Tenant shall deliver to Landlord the Premises in
substantially the same condition as they are in on the Commencement Date,
reasonable wear and tear excepted (condemnation and casualty damage excepted)
and shall deliver to Landlord all keys to the Premises. Tenant may remove all
removable trade fixtures, furniture, and personal propert placed in the Premises
or elsewhere in the Building by Tenant except ordinary kitchen appliances,
counters, cabinets, sinks and other plumbing fixtures. Notwithstanding the
foregoing, Tenant may, from time to time, provide Landlord with a list of
personal propert items it believes should be removable upon termination of this
Lease, which items may be removed, with the consent of Landlord, which consent
shall not be unreasonably withheld, delayed or conditioned. Tenant shall repair
all damage caused by the removal of its trade fixtures, personal propert,
furniture, alterations, and improvements. All items that Tenant fails to remove
shall, at Landlord’s option, be deemed to have been abandoned by Tenant and may
be appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord,
provided, however, that Landlord may require Tenant to remove any abandoned item
at Tenant’s sole cost and expense.

22.                             Holding Over.  If Tenant fails to vacate the
Premises at the end of the Term, then Tenant shall be a month-to-month tenant,
and (a) Tenant shall pay, in addition to the other Rent, Basic

9


--------------------------------------------------------------------------------


Rent equal to 150% of the Basic Rent payable during the last month of the Term,
and (b) Tenant shall otherwise continue to be subject to all of Tenant’s
obligations under this Lease.

23.                             Environmental Requirements.

a.                                     Prohibition against Hazardous Materials.
 Except for Hazardous Materials contained in products used by Tenant relating to
the operation of its business, including research and development, and provided
such use and storage is in accordance with all Environmental Requirements and
excluding Hazardous Materials contained in products used by Tenant in normal
quantities for ordinar offce use, maintenance or cleaning purposes, Tenant shall
not cause any par to bring any Hazardous Materials upon the Premises or
transport, store, use, generate, manufacture, dispose, or release any Hazardous
Materials on or from the Premises. Tenant, at its sole cost and expense, shall
operate its business in the Building in compliance with all Environmental
Requirements. Tenant shall promptly deliver to Landlord a copy of any notice of
violation it receives relating to the Premises of any Environmental Requirement.

b.                                     Removal of Hazardous Materials. Tenant,
at its sole cost and expense, shall remove or remediate all Hazardous Materials
stored, disposed of, or otherwise released by a Tenant Par onto or from the
Premises after the date of this Lease, in a maner that complies with all
Environmental Requirements. If Tenant fails to perform the work within the time
period specified by applicable Environmental Requirements or before Tenant’s
right to possession terminates or expires (whichever is earlier), Landlord may
at its discretion, and without waiving any other remedy available under this
Lease or at law or in equity (including an action to compel Tenant to perform
the work), perform the work at Tenant’s cost. Tenant shall pay all costs
incurred by Landlord in performing the work within 30 days after Landlord’s
request. Tenant agrees to not enter into any agreement with any person,
including any governental authority, regarding the removal of Hazardous
Materials that have been disposed of or otherwise released onto or from the
Premises without the written approval of Landlord.

c.                                     Tenant’s Indemnity. Tenant shall
indemnity and defend Landlord against all losses, claims, demands, actions,
suits, damages, expenses, and costs (including reasonable attorneys’ fees,
consultant fees or expert fees) which are brought or recoverable against, or
suffered or incured by Landlord as a result of any release of Hazardous
Materials by a Tenant Part after the date of this Lease or any breach of the
requirements under this Section 22 by a Tenant Par.

24.                             Security Deposit: Letter of Credit. As
additional security for the performance of its obligations under this Lease,
Tenant shall deposit with Landlord an Evergreen, Sight-Drawn, Irrevocable
Standby Letter of Credit drawn on Custodial Trust Company or such other
nationally registered commercial ban rated at least “A” by Standard and Poor’s,
“A2” by Moody’s or “A” by Fitch, permitting multiple partial draws and transfers
without charge and otherwise in form and substance reasonably acceptable to
Landlord and Landlord’s Mortgagee (“Letter of Credit” as attached as Exhibit
“G”) in the amount of Five Million Dollars ($5,000,000). In no event may the
Letter of Credit be drawn upon without Landlord (or Landlord’s Mortgagee)
establishing it has provided to the issuer Landlord’s (or Landlord’s
Mortgagee’s) certified statement that an Event of Default has occurred and a
notice of default has been delivered to Tenant and that 5 days have expired
after service of the Notice of Default without cure. The Letter of Credit shall
be in effect throughout the Term of

10


--------------------------------------------------------------------------------


the Lease. The Letter of Credit shall be for an initial term of not less than
one (1) year. Tenant agrees that it shall, from time to time, as necessary,
renew or replace the original and any substitute Letter of Credit not less than
sixty (60) days prior its stated expiration date so that the Letter of Credit
wil remain in full force and effect until the end of the Lease term. The Letter
of Credit may at Landlord’s option be transferred to Landlord’s Mortgagee and
its successors and/or assigns or may be issued in the name of Landlord and
Landlord’s Mortgagee, which Letter of Credit shall serve as additional
collateral for the loan (free and clear of any claim of Tenant to such Letter of
Credit or the proceeds thereof) secured by the Mortgage. The cost of any
transfer fee payable to the issuer of the Letter of Credit shall be paid by
Tenant. Provided that Tenant is not in default, at such time that deCODE
Genetics, Inc.’s consolidated financial statement establishes that it has
operated at a net profit during any four consecutive quarterly periods during
the Term, as reported to the Securities and Exchange Commission on the Form 10Q,
the amount of the Letter of Credit shall be reduced to Four Milion Dollars
($4,000,000). In addition, if at any time from and after the beginning of the
tenth years of the Term, in the event deCODE Genetics, Inc. has achieved from
its operations over a full 12 month period a “BB” (stable) credit rating as
reported by Standard and Poor’s or such other similar credit rating from a
nationally recognized credit rating service, Tenant shall no longer be required
to maintain the Letter of Credit after the end of the 120th month of the Term.
In the event the Letter of Credit is still in effect at the end of the sixteenth
year of the Term and Tenant is not in default of the Lease, the amount of the
Letter of Credit shall be reduced to Three Million Dollars ($3,000,000).

Upon the occurrence of an Event of Default under the terms of the Lease and
delivery of a notice of default to Tenant (a “Draw Event”), Landlord (or
Landlord’s Mortgagee) will have the right to draw the entire balance of the
Letter of Credit and the proceeds thereof shall be disbursed as provided in any
agreement between Landlord and Landlord’s Mortgagee. The cash proceeds from the
Letter of Credit wil be maintained in a separate interest bearing account, with
the interest added to and made a par of the separate account, provided, however,
if the cash proceeds are held by Landlord’s Mortgagee, the cash proceeds do not
need to be maintained by Landlord’s Mortgagee in a separate account but the
amount of the cash proceeds, and the interest thereon, must be accounted
separately. Upon a Draw Event, Landlord or Landlord’s Mortgagee may use all or a
portion of the cash proceeds of the Letter of Credit to fully fund any reserve
required under the terms of any agreement between Landlord and Landlord’s
Mortgagee and to reimburse Landlord for any losses relating to the default,
including but not limited to lost Rent and all costs associated with retenanting
the Premises. Upon a Draw Event and disbursement of the proceeds of the Letter
of Credit, Tenant waives and shall possess no claim of any kind against
Landlord’s Mortgagee or its successors and/or assigns for amounts disbursed from
the account to Landlord’s Mortgagee or for the payment of costs for which the
Tenant would have been responsible under the terms of the Lease, or against
funds held by Landlord’s Mortgagee under the terms of any agreement between
Landlord and Landlord’s Mortgagee, provided, however, that Landlord and
Landlord’s Manager, Patrick Terrell, shall execute and deliver to Tenant a
limited guaranty in the form of Exhibit H. If Landlord’s damages as a result of
the default are less than the cash proceeds of the Letter of Credit, Tenant may
maintain a separate action personally against Landlord (but not Landlord’s
Mortgagee or its successors and/or assigns if it shall succeed to the interests
of Landlord) for such amount. If Landlord’s damages as a result of the default
are more than the cash proceeds of the Letter of Credit, the Tenant and
Guarantor’s liability for damages wil not, however, be limited to the amount of
the Letter of Credit but shall include all damages actually suffered by Landlord
as a result of the uncured event of default.

11


--------------------------------------------------------------------------------


25.                             Ground Lease Right.  As part of the Lease,
Tenant shall have the right during the first five years of the Term (“Ground
Lease Right”) to enter into a separate ground lease for approximately 4.5 acres
of buildable land which is currently landscaped undeveloped land on the Premises
(the “Ground Lease Parcel”). The approximate location of the Ground Lease Parcel
is depicted on Exhibit “D” attached hereto. Upon Tenant’s request, the Ground
Lease Parcel shall be removed from the Premises. Tenant, as Ground Lessee and
Landlord, or Landlord’s assignee, as Ground Lessor, shall enter into a Ground
Lease (the “Ground Lease”) for the Ground Lease ParceL. The Ground Lease shall
contain terms and conditions common to ground leases upon which the tenant
intends to build a new structure (including but not limited to the obligation of
Tenant to pay taxes applicable to the Ground Lease Parcel as additional rent)
and shall contain the following specific terms: (a) the term of the Ground Lease
shall be twenty (20) years with five (5) consecutive five (5) year renewal
options; (b) the initial rent will be an amount equal to eight percent (8%) of
the “then current land value” of the Ground Lease Parcel as of the date of
exercise of the Ground Lease Right, (and the “then current land value” shall be
an amount equal to $6.00 per square foot as of the commencement date of the
Lease, and increase 2.5% per year from the commencement date of the Lease until
the exercise of the Ground Lease Right (for example, if the then current land
value of the Ground Lease Parcel is $6.00 per square foot, the 4.5 acre Ground
Lease Parcel would be worth $1,176,120 and the annual rent would be $94,090
($1,176,120 x 8%)); and (c) the Ground Lease wil be guaranteed in the same
manner as the Lease, but there shall be no letter of credit nor security
deposit. If Tenant has not exercised the Ground Lease Right within five (5)
years after the Commencement Date, Landlord may remove the Ground Lease Parcel
from the Lease and sell the Ground Lease ParceL. If the Ground Lease Parcel is
removed, Landlord shall have the right to establish reasonable easements for
ingress, egress and utilities across the Premises for the benefit of the Ground
Lease Parcel and shall provide reasonable easements for ingress, egress and
utilities across the Ground Lease Parcel for the benefit of the Premises.

26.                             Miscellaneous.

a.                                     Landlord Transfer.  Landlord may transfer
any of its rights under this Lease. If Landlord assigns its rights under this
Lease, then Landlord shall be released from any further obligations under this
Lease.

b.                                     Landlord’s Liabilty.  The liability of
Landlord (and its partners, officers, directors, shareholders, and members) to
Tenant (or any person or entity claiming by, through or under Tenant) for any
default by Landlord under the terms of this Lease or any matter relating to or
arising out of the occupancy or use of the Premises or other areas of the
Building shall be recoverable only from the interest of Landlord in the
Building, and none of Landlord or its partners, offcers, directors,
shareholders, or members shall be personally liable for any deficiency.

c.                                     Force Majeure.  Other than for Tenant’s
obligations under this Lease that can be performed by the payment of money,
whenever a period of time is prescribed for action to be taken by either par,
that par shall not be liable or responsible for, and there shall be excluded
from the computation of the applicable period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, terrorist
acts or activities, governmental laws, regulations, or restrictions, or any
other causes of any kind that are beyond the reasonable control of that part.

12


--------------------------------------------------------------------------------


d.                                     Brokerage.  Except for the brokers who
have represented Landlord and Tenant in connection with the Purchase Agreement
(and which brokers have no claim for compensation in connection with this
Lease), neither Landlord nor Tenant has dealt with any other broker or agent in
connection with the negotiation or execution of this Lease. Tenant and Landlord
each indemnity the other against all losses for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnitying part.

e.                                     Estoppel Certificates.  Tenant agrees,
within ten (10) days after written request of Landlord, to execute and deliver a
statement in writing to a Landlord Mortgagee or a prospective purchaser of the
Premises certitying that (i) this Lease is unmodified and in full force and
effect (or, if there have been modifications, stating the modifications, and
that the Lease, as modified, is in full force and effect); (ii) the dates to
which Rent has been paid; and (iii) there are not, to the Tenant’s knowledge,
any uncured defaults on the part of Landlord under the Lease, or specitying
defaults if any are claimed.

f.                                       Notices.  All notices and other
communications given pursuant to this Lease shall be in writing, addressed to
the parties at the address specified in the Basic Lease Information, and sent
either by (i) first class, United States Mail, postage prepaid, certified, with
return receipt requested; (ii) hand delivery; (iii) nationally recognized
overnight courier service; (iv) facsimile transmission during normal business
hours or (v) e-maiL. All notices shall be effective upon delivery to the address
of the addressee. The parties may change their addresses by giving notice to the
other in conformity with this provision.

g.                                    Severability.  If any term or provision of
this Lease shall to any extent be invalid or unenforceable, the remainder of
this Lease shall not be affected, and each provision of this Lease shall be
valid and enforced to the fullest extent permitted by Law.

h.                                    Amendments: Binding Effect.  This Lease
may not be amended except by instrument in writing signed by Landlord and
Tenant. No provision of this Lease shall be deemed to have been waived by
Landlord unless that waiver is in writing signed by Landlord, and no custom or
practice which may evolve between the parties in the administration of the terms
of this Lease shall waive or diminish the right of Landlord to insist upon the
performance by Tenant in strict accordance with the terms of this Lease. The
terms and conditions contained in this Lease shall inure to the benefit of and
be binding upon the parties to this Lease, and upon their respective permitted
successors in interest and legal representatives, except as otherwise expressly
provided in this Lease. This Lease is for the sole benefit of Landlord and
Tenant, and no third part shall be deemed a third part beneficiar of the terms
of this Lease.

i.                                       Quiet Enjoyment.  Provided Tenant has
performed all of its obligations under this Lease, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term, subject to the terms and
conditions of this Lease.

j.                                       No Merger.  There shall be no merger of
the leasehold estate created by this Lease with the fee estate in the Premises
if the same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the Premises or any interest in the
fee estate.

13


--------------------------------------------------------------------------------


k.                                   Entire Agreement.  This Lease constitutes
the entire agreement between Landlord and Tenant regarding the subject matter of
this Lease and supersedes all oral statements and prior writings relating to the
terms of this Lease. Except for those set forth in this Lease, no
representations, waranties, or agreements have been made by Landlord or Tenant
to the other with respect to this Lease or the obligations of Landlord or Tenant
under this Lease. The normal rule of construction that any ambiguities be
resolved against the drafting part shall not apply to the interpretation of this
Lease or any exhibits or amendments to this Lease.

i.                                       Governing Law.  This Lease shall be
governed by and construed in accordance with the laws of the state of Ilinois.

m.                                 Attorneys’ Fees.  If either Landlord or
Tenant brings suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing pary, shall be
paid by the other pary, which obligation on the par of the other par shall be
deemed to have accrued on the date of the commencement of the action and shall
be enforceable whether or not the action is prosecuted to judgment.

n.                                    Authority.  Tenant and Landlord each
represents and warants to the other, that it has full right and authority to
execute and deliver this Lease, and that each person signing on behalf of it is
authorized to do so.

o.                                     Leasehold Mortgage.  Tenant shall have
the right to grant a security interest in all Tenant’s rights in and to its
leasehold estate in the Premises and execute any document reasonably necessar to
secure the mortgagee’s interest in the leasehold estate of Tenant under this
Lease, including without limitation financing statements, security agreement,
mortgages, deeds of trust and any other documentation required to secure such
interest.

p.                                     Conditions Precedent.  This Lease is
hereby conditioned upon the closing of the purchase of the Premises by Landlord.
In the event Landlord fails to acquire the Premises pursuant to the Purchase
Agreement, Landlord’s and Tenant’s obligations hereunder and this Lease shall be
deemed automatically null and void, and of no force and effect, in which event
neither Landlord nor Tenant shall have any further rights or obligations
hereunder or relating hereto.

q.                                     Memorandum of Lease.  Landlord wil
execute, acknowledge and deliver to Tenant, within 10 days of request by Tenant,
a Memorandum of Lease which Tenant may, at its option, cause to be recorded. In
the event of any discrepancy between the Lease and the Memorandum of Lease, the
Lease shall control. In the event that there are any state, county or municipal
transfer taxes that may be due and payable as a result of entering into this
Lease or recording a memorandum thereof, Tenant shall be responsible for such
transfer taxes.

r.                                     Guaranty.  All obligations of Tenant
under this Lease shall be guaranteed by deCODE Genetics, Inc. and MediChem Life
Sciences pursuant to the Guaranty attached hereto as Exhibit E.

14


--------------------------------------------------------------------------------


s.                                     Counterpart. This Lease may be executed
in one or more counterpars and together shall be construed as one instrument.

 

LANDLORD:

 

 

 

 

 

Woodridge Holdings LLC

 

 

 

By:

/s/ Patrick Terrell

 

 

Name

Patrick Terrell

 

 

 Title:

Manager

 

 

 

 

 

 

 

Big T Investments, LLC

 

 

 

By:

/s/ Patrick Terrell

 

 

Name

Patrick Terrell

 

 

 Title:

Manager

 

 

 

 

 

 

 

 

TENANT:

 

 

deCODE Chemistry, Inc.

 

 

 

By:

/s/ Chris Tauer

 

 

Name:

Chris Tauer

 

 

 Title:

US Controller

 

 

15


--------------------------------------------------------------------------------


APPENDIX 1

DEFINITIONS

1.                                       “Affiiate” means, with respect to any
person or entity, any other person or entity directly or indirectly Controlling,
Controlled by or under common Control with that person or entity.

2.                                     “Building Access” means the Premises’
driveways, parking lots and sidewalks.

3.                                     “Building’s Structure” means the
Building’s exterior walls, windows, glass, roof, elevators and elevator shafts,
structural portions of load-bearing walls, structural floors and sub floors, and
structural columns and beams and all other structural elements of the Building
whether enumerated or not.

4.                                     “Building’s Systems” means the Building’s
HV AC, life-safety, plumbing, electrical, mechanical, landscaping and all other
systems relating to the Building whether enumerated or not.

5.                                     “Control”, “Controllng”, “Controlled”
means the power to direct the management and policies of Tenant, directly or
indirectly, whether through the ownership of voting shares or other beneficial
interests, by contract, or otherwise.

6.                                     “Environmental Requirements” means all
Laws regulating or relating to health, safety, or environmental conditions on,
under, or about the Premises or the environment including the following: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; the Clean Air Act; the Clean Water Act;
the Toxic Substances Control Act, and all state and local counterparts to those
acts, and any common or civil law obligations including nuisance or trespass.

7.                                     “Event of Default” means any of the
following occurrences:

a.                                     Payment Default. Tenant’s failure to pay
Basic Rent within five (5) days after written notice that such payment is due or
failure to pay any other monetar obligation within 5 days after written notice
of default from Landlord to Tenant;

b.                                    Transfer. A Transfer without Landlord’s
prior written consent;

c.                                     Other Defaults. Tenant’s failure to
perform, comply with, or observe any other agreement or obligation of Tenant
under this Lease for a period of more than 30 days after written notice from
Landlord to Tenant of the failure unless performance, compliance, or observance,
as the case may be, is not possible within 30 days and Tenant began to perform,
comply, or observe within 30 days and diligently pursues it to completion; and

d.                                    Insolvency. The filing of a petition by or
against Tenant or Guarantor that is not dismissed within 90 days after filing
(i) in any bankptcy or other insolvency proceeding; (ii) seeking any relief
under any state or federal debtor relief law; (iii) for the appointment of a
liquidator or receiver for all or substantially all of Tenant’s or Guarantor’s
propert or for Tenant’s interest in this

16


--------------------------------------------------------------------------------


Lease; (iv) for the reorganization or modification of Tenant’s or Guarantor’s
capital structure; or (v) in any assignment for the benefit of creditors
proceeding.

8.                                     “Hazardous Materials” means any substance
which is (i) designated, defined, classified, or regulated as a hazardous
substance, hazardous material, hazardous waste, pollutant, or contaminant under
any Environmental Requirements in effect as of the date of this Agreement, (ii)
petroleum hydrocarbon, including crude oil or any fraction thereof and all
petroleum products, (iii) PCBs, (iv) lead, (v) friable asbestos, (vi) flammable
explosives, (vii) infectious materials, or (viii) radioactive materials.

9.                                     “Insurance Costs” means the cost of the
insurance required to be maintained by Tenant pursuant to Section 13 of the
Lease, from time to time with respect to the Building. 10. “Landlord’s
Mortgagee” means the mortgagee under any Mortgage.

11.                               “Laws” means all federal, state, and local
laws, ordinances, rules and regulations, all court orders, all governmental
directives, and all governental orders applicable to the Building.

12.                               “Loss” means any injury to or death of any
person or the damage to or theft, destruction, loss, or loss of use of, any
propert, or any inconvenience.

13.                               “Mortgage” means any deed of trust, mortgage,
or other security instrument encumbering the Building.

14.                               “Operating Costs” means all expenses of any
kind incurred in connection with the operation and maintenance of the Building
including, but not limited to, Building’s Structure, Building Access and the
Building’s Systems. Operating Costs do not include the following costs: (a)
interest, amortization, or other payments on or fees in connection with loans to
Landlord; (b) depreciation; (c) costs attributable to seeking and obtaining new
tenants as well as retaining existing tenants, such as advertising, brokerage
and leasing commissions, architectural, engineering, attorney’s fees,
renovations and improvements to individual tenant spaces; (d) Landlord’s legal
expenses other than those legal expenses specifically agreed to be reimbursed by
Tenant as provided in the Lease; (e) Taxes; (f) Insurance Costs; (g) costs due
solely to the negligence or fault of Landlord or its agents and penalties and
fines incurred in connection with Landlord’s failure to comply with Laws.
Without limiting the generality of the costs included within the definition of
Operating Costs, it is expressly understood that Operating Costs include all
costs arising from the presence of Hazardous Materials in, on, under, or about
the Premises (including, without limitation, costs associated with the removal,
abatement, clean-up, containment, monitoring, and inspection for hazardous
substances) not placed on the Premises by a Landlord Party. In addition,
Operating Costs include the reasonable cost, not to exceed $2,000 per
inspection, of a reasonable number of periodic third part inspections of the
Premises by Landlord’s agents.

15.                               “Permitted Transfer” means a Transfer of all
or part of Tenant’s interest in the Lease or the Premises to the following types
of entities, which entities as collectively referred to as “Permitted
Transferees”) :

17


--------------------------------------------------------------------------------


a.                                     an Affiiate of Tenant;

b.                                    any corporation, partnership, limited
liability company, or other business entity in which or with which Tenant or
Guarantors, or their respective successors or assigns, is merged or
consolidated, in accordance with applicable statutory provisions governing
merger and consolidation of business entities, so long as Tenant’s obligations
under this Lease are assumed by the entity surviving the merger or created by
the consolidation; or

c.                                     any corporation, parnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s or the Guarantors’ assets; or

d.                                    any corporation, partnership, limited
liability company or other business entity not related or affliated with Tenant
who is sub-leasing the Premises or portion thereof, provided that such
transferee agrees to be bound by the provisions of this Lease and further
provided that such sub-lease agreement shall specifically provide that in the
event the Lease is terminated, then at Landlord’s option, either the sub-lease
shall be terminated at any time after the termination of the Lease or that the
sub-tenant shall enter into a direct lease with Landlord upon the same terms
contained in the sub-lease agreement between Tenant and such sub-tenant.

16.                               “Taking” means, with respect to all or part of
the Premises, the taking by power of eminent domain or condemnation by a
competent authority or by conveyance in lieu of condemnation for public or
quasi-public use.

17.                               “Taxes” means taxes, assessments, and
governental charges or fees whether federal, state, county, or municipal, and
whether by taxing districts or authorities presently taxing or by others,
subsequently created or otherwise, and any other taxes and assessments now or
subsequently attributable to the Premises, excluding, however, penalties and
interest and federal and state taxes on income.

18.                               “Tenant Part” means Tenant and its Affliates,
agents, contractors, and employees.

19.                               “Transfer” means (a) an assignment, transfer,
or encumbrance of the Lease or any estate or interest in the Lease, whether
directly or by operation of law, (b) if Tenant is an entity other than a
corporation whose stock is publicly traded, the transfer of an ownership
interest in Tenant so as to result in a change in the current Control of Tenant,
(c) a sublet (or extension, renewal, or modification of any sublease) of any
portion of the Premises, or (d) the granting of any license, concession, or
other right of occupancy of any portion of the Premises.

18


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

LOT 1 OF INTERNATIONALE CENTRE UNIT 23, BEING A SUBDIVISION OF PART OF THE
NORTHWEST Y4 OF SECTION 24, AND PART OF THE SOUTHWEST 1/4 OF SECTION 13,
TOWNSHIP 37 NORTH, RANGE 10 EAST OF THE THIRD PRICIPAL MERIDIAN, RECORDED APRIL
14,1999 AS DOCUMENT NUMBER R99-047672 AND CERTIFICATE OF CORRCTION RECORDED
APRIL 30,1999 AS DOCUMENT R99-055202, IN WILL COUNTY, ILLINOIS.

1


--------------------------------------------------------------------------------


EXHIBIT B

PREVAILING MARKET RENT

For purposes of Section 3, Prevailing Market Rent” means an annual amount per
square foot for each year of the renewal term that a willing, creditworthy
tenant leasing comparable space for a comparable purposes would pay and a wiling
landlord of an offce/research/laboratory building comparable to the Building in
the Woodridge/Will County area (“Market”) would accept at arm's length, giving
appropriate consideration to anual rental rate per square foot, length of lease
term, size and location of the premises being leased, and other generally
applicable terms and conditions prevailing for comparable space in comparable
buildings located in the Market. Landlord will notity Tenant of Landlord's
reasonable, good faith determination of the Prevailing Market Rent within 30
days after Landlord receives Tenant's notice to renew this Lease. Landlord's
estimate shall be accompanied by a market rent evaluation report prepared by a
licensed real estate brokerage company in the Chicago metropolitan area that has
at least 10 years experience in providing brokerage services. If Tenant notifies
Landlord within 20 days after receipt of Landlord's determination of Prevailing
Market Rent that Tenant disagrees with Landlord's determination, Tenant shall
provide written notice to Landlord as to Tenant's estimate of the prevailing
market rent which shall also be accompanied by an evaluation report prepared by
a licensed real estate brokerage company. If Landlord and Tenant cannot agree
upon such Prevailing Market Rent, then, at the option of Landlord or Tenant,
Landlord and Tenant shall institute an appraisal procedure to determine the
Prevailing Market Rent by jointly nominating and appointing, within 10 days
after receipt of notice from the other part, one appraiser who shall make a
determination of the Prevailing Market Rent of the Building. If Landlord and
Tenant fail to jointly agree on the nomination and appointment of one appraiser
within the 10 day period, each part shall then nominate and appoint one
appraiser within 15 days after the end of the initial 10 day period and give
notice of the appointment to the other party. The two appraisers shall jointly
make a determination of the Prevailing Market Rent of the Premises. If either
pary fails to appoint an appraiser within the 15 day period, the appraiser
appointed by the other part shall make the determination of the Prevailing
Market Rent. If the two appraisers are unable to agree upon a determination of
the Prevailing Market Rent of the Premises within 15 days after the appointment
of the second appraiser, the two appraisers shall jointly nominate and appoint a
third appraiser within 15 days after the expiration of the 15 day period and
give written notice of the appointment to both parties. The third appraiser
shall also make a determination of the Prevailing Market Rent. In the event the
two appraisers cannot agree upon the third appraiser, then the third appraiser
shall be the then president or principal offcer of the Chicago, Ilinois Chapter
of the Appraisal Institute (or the then existing successor organization). If the
three appraisers are unable to agree upon a determination of the Prevailing
Market Rent of the Premises within 15 days after the appointment of the third
appraiser, then the Prevailing Market Rent shall be an amount equal to the
average of the three values contained in the respective written appraisals
submitted by the appraisers. Notwithstanding the foregoing, if the difference
between the Prevailing Market Rent as determined by the Landlord's appraiser and
the Tenant's appraiser is more than 15%, then Landlord and Tenant shall each be
required to obtain new appraisals. The appraisers shall make their determination
in writing and give notice of their appraisals to both paries. Any appraiser
appointed under this section shall (x) be independent of both parties (and of
all persons and entities with interest in either par); (y) have not less than
ten (10) years experience in the appraisal of real propert; and (z) hold the
professional designation M.A.I., or if the M.A.I. ceases to exist, a comparable
designation from an equivalent

2


--------------------------------------------------------------------------------


professional appraiser organization. Landlord shall pay the cost of its
appraiser and 50% of the third appraiser, and Tenant shall pay the cost of its
appraiser and 50% of the cost of the third appraiser.

3


--------------------------------------------------------------------------------


EXHIBIT C

LOCATION OF NEW SPACE

(PER PLANS DELIVERED SEPARATELY AND INITIALED BY THE PARTIES)

4


--------------------------------------------------------------------------------


[g188631km09i001.jpg]


--------------------------------------------------------------------------------


EXHIBIT D

RELEASE PARCEL

THE REAL PROPERTY SITUATED IN THE CITY OF WOODBRIDGE, COUNTY OF WILL, ILLINOIS,
AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

THAT PART OF LOT 1 OF THE INTERNATIONALE CENTRE UNIT 23, BEING A SUBDIVISION OF
PART OF THE NORTHWEST QUARTER OF SECTION 24, AND PART OF THE SOUTHWEST QUARTER
OF SECTION 13, TOWNSHIP 37 NORTH, RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN,
RECORDED APRIL 14, 1999 AS DOCUMENT NUMBER R99-047672 AND CERTIFICATE OF
CORRECTION RECORDED APRIL 30, 1999 AS DOCUMENT R99-055202, IN WILL COUNTY,
ILLINOIS DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 1; THENCE NORTH 00 DEGREES
48 MINUTES 48 SECONDS WEST 67.64 FEET TO A POINT ON A NON-TANGENT CURVE; THENCE
NORTHERLY 272.27 FEET ALONG THE ARC OF A TANGENT CIRCLE TO THE LEFT (SAID CURVE
ALSO BEING THE WEST LINE OF SAID LOT 1), HAVING A RADIUS OF 1897.58 FEET AND
WHOSE CHORD BEARS NORTH 03 DEGREES 17 MINUTES 50 SECONDS EAST 272.04 FEET TO A
POINT OF TANGENCY; THENCE NORTH 00 DEGREES 48 MINUTES 48 SECONDS WEST ALONG SAID
LINE, 143.80 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST 361.75
FEET; THENCE SOUTH 00 DEGREES 48 MINUTES 48 SECONDS EAST PARALLEL WITH SAID WEST
LINE, 60.20 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST 47.43 FEET;
THENCE SOUTH 00 DEGREES 48 MINUTES 48 SECONDS EAST PARALLEL WITH SAID WEST LINE,
152.08 FEET; THENCE NORTH 89 DEGREES 11 MINUTES 12 SECONDS EAST PERPENDICULAR
WITH LAST DESCRIBED LINE 10.25 FEET; THENCE SOUTH 00 DEGREES 48 MINUTES 48
SECONDS EAST PARALLEL WITH SAID WEST LINE, 250.06 FEET TO A POINT ON THE SOUTH
LINE OF SAID LOT 1; THENCE SOUTH 87 DEGREES 16 MINUTES 34 SECONDS WEST ALONG
SAID SOUTH LINE, 439.13 FEET; TO THE POINT OF BEGINNING IN WILL COUNTY,
ILLINOIS.

5


--------------------------------------------------------------------------------


Exhibit D

Ground Lease Parcel

(Legal Description to Be Added)

[g188631km11i001.jpg]


--------------------------------------------------------------------------------


EXHIBIT E

GUARANTY

The undersigned, deCODE Genetics, Inc. and MediChem Life Sciences, Inc.
(collectively “Guarantor”), to induce Woodridge Holdings LLC and Big T
Investments LLC (“Landlord”) to execute that certain Lease Agreement between
Landlord and deCODE Chemistry, Inc. (“Tenant”) dated as of June 8, 2007 (the
“Lease”) and as a material consideration and inducement therefore (recognizing
that without execution of this guaranty, Landlord would not be wiling to enter
into or make the Lease with Tenant and recognizing that since Tenant is
affliated with Guarantor, the Lease is of direct benefit to Guarantor) hereby
unconditionally guarantees the performance and observance by Tenant of all the
obligations, covenants and agreements provided in the Lease, as same may be
amended from time to time, to be performed or observed by Tenant during the term
of the Lease (including specifically and without limiting the generality of the
foregoing, payment by Tenant of all rent and other amounts which may be or
become due from Tenant under the Lease).

This Guaranty is an absolute and unconditional Guaranty of payment and
performance. It shall be enforceable against the Guarantor without the necessity
for any suit or proceedings on the Landlord’s part of any kind or nature
whatsoever against the Tenant and without the necessity of any notice of
non-payment, non-performance or non-observance or of any notice of acceptance of
this Guaranty or of any other notice or demand to which the Guarantor might
otherwise be entitled, all of which the Guarantor hereby expressly waives. The
Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of the Guarantor hereunder shall in no manner be terminated,
affected, diminished or impaired by reason of the assertion or the failure to
assert by the Landlord against the Tenant of any of the rights or remedies
reserved to the Landlord pursuant to the provisions of the Lease.

This Guaranty shall be a continuing Guaranty, and the liability of the Guarantor
hereunder shall in no way be affected, modified or diminished by reason of any
assignment, renewal, modification or waiver of or change in any of the terms,
covenants, conditions or provisions of the Lease, or the reason of any extension
of time that may be granted by the Landlord to the Tenant or by reason of any
dealings or transactions or matter or thing occurring between the Landlord and
the Tenant whether or not notice thereof is given to the Guarantor. Furthermore,
this Guaranty shall not be revoked by the bankruptcy or insolvency of the
Tenant.

All of the Landlord’s rights and remedies under the Lease and under this
Guaranty are intended to be distinct, separate and cumulative and no such right
and remedy therein or herein mentioned is intended to be in exclusion of or a
waiver of any of the others.

This Guaranty shall inure to the benefit of the Landlord, its successors and
assigns and shall be binding on the successors and assigns of the Guarantor. If
there is more than one guarantor included

6


--------------------------------------------------------------------------------


within the definition of Guarantor as that term is used herein, all obligations
and terms imposed upon Guarantor by this guaranty agreement shall be joint and
several as to all of such guarantors. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of Ilinois.

Dated: June 8, 2007.

 

GUARANTOR:

 

 

 

 

 

deCODE Genetics, Inc.,

 

 

 

 

 

By:

 

 

 

 

Title:

CFO and Treasurer

 

 

 

 

 

 

 

 

 

MediChem Life Sciences, Inc.

 

 

 

 

 

By:

 

 

 

 

Title: US Controller

 

7


--------------------------------------------------------------------------------


EXHIBIT F

INSURANCE STANDARDS

1. All Risk Property Insurance.

100% replacement costs basis, including architectural, engineering, consulting,
decorating and supervisory fees relating to construction and repair with an
initial building limit of not less than 25,800,000. Building is to be evaluated
anually to insure limits of liability are suffcient in the event of a loss,

Terrorism insurance or proof that no exclusion exists for terrorism insurance,

Policy to be on an All Risk or Special Form with a no co-insurance provision
covering the full replacement value of all improvements on the Premises,

Policies may not provide exclusions for wind/hail/hurricane or named storm.

All policies must include an endorsement that coverage in favor of Landlord’s
Mortgagee will not be impaired in any way by and act, omission or default of
Landlord or any other person and must provide not less than 30 days notice to
Landlord’s Mortgagee prior to cancellation.

2. Commercial General Liability Insurance.

Minimum of $1,000,000 for each occurrence and a $2,000,000 aggregate with
umbrella coverage of at least a $10,000,000.

3. Business Interrption Insurance.

At least 12 months of business interrption insurance. The amount of coverage
must be maintained at no less than the current level of $12,673,082 and shall be
increased if required by Landlord’s Mortgagee.

4. Boiler and Machinery Coverage.

Comprehensive Boiler and Machinery Coverage will only be required if mandated by
Landlord’s Mortgagee.

5. Federal Flood Insurance.

$10,000,000 limit of liability with maximum $50,000 deductible, provided,
however, if the Premises are determined at any time to be located in an area
designated as a special flood hazard area, if mandated by Landlord’s Mortgagee,
Tenant will obtain Federal Flood Insurance or private insurance

8


--------------------------------------------------------------------------------


with similar coverage from an insurer with ratings acceptable to Landlord and
Landlord’s Mortgage, for the total amount of the obligation secured by the
Mortgage.

6. Earthquake Insurance.

$5,000,000 with maximum $50,000 deductible, provided, however, if the Premises
are found to have a Probable Maximum Loss (PML) of 20% or higher, the amount of
coverage shall be increased to such amount as is required by Landlord’s
Mortgagee.

7. Workers Compensation.

As required by applicable law.

8. Builder’s Risk.

Required at all times during which construction, repairs or alterations are
being made with respect to the Premises with insurance written on a completed
value form on an All Risk basis with an agreed amount endorsement.

9. Life Sciences Policies.

Additional insurance, similar to the Specific Customarg Life Sciences Insurance
policy currently held by Tenant shall be maintained during the term of the
Lease, covering specific risks associated with Tenant’s life science business.

10. Pollution Legal Liability (PLL).

Coverage for pollution claims made by third paries, whether on, under or beyond
the boundaries of the Premises relating to causes not necessarily covered under
the standard all risk policy (not necessarily related to a sudden or unexpected
cause).

Coverages for clean-up of pollution conditions on the Premises.

The PLL policy may be on a claims made basis.

Minimum of $1,000,000 policy limit.

9


--------------------------------------------------------------------------------


EXHIBIT G

LETTER OF CREDIT

10


--------------------------------------------------------------------------------


 

[LETTERHEAD]

IRREVOCABLE STANDBY LETTER OF CREDIT NO. 00037

RE:

 

LEASE AGREEMENT DATED AS OF JUNE 6, 2007 (THE “LEASE AGREEMENT”), BY AND BETWEEN
WOODRIDGE HOLDINGS, LLC AND BIG T-WOODRIDGE HOLDINGS, LLC, AS LANDLORDS, AND
DECODE CHEMISTRY, INC., AS TENANT, IN RESPECT OF THE PREMISES COMMONLY KNOWN AS
2501 W. DAVEY, WOODRIDGE, ILLINOIS

 

BENEFICIARIES:

 

APPLICANT:

 

 

 

WOODRIDGE HOLDINGS, LLC

 

DECODE CHEMISTRY, INC.

C/O TERRELL GROUP MANAGEMENT, INC.

 

2501 DAVEY ROAD

5300 MEADOWS ROAD, SUITE 400

 

WOODRIDGE, IL 60517

LAKE OSWEGO, OR 97035

 

 

 

 

 

AND/OR

 

 

 

 

 

BIG T-WOODRIDGE HOLDINGS, LLC

 

 

C/O TERRELL GROUP MANAGEMENT, INC.

 

 

5300 MEADOWS ROAD, SUITE 400

 

 

LAKE OSWEGO, OR 97035

 

 

 

 

 

ISSUE DATE:

JUNE 6, 2007

 

 

 

 

 

 

MAXIMUM AMOUNT

U.S. $5,000,000.00 (FIVE MILLION AND 000/100 U.S. DOLLARS)

 

 

 

INITIAL

 

 

EXPIRATION DATE:

JUNE 6, 2008

 

 

 

 

 

 

FINAL

 

 

 

EXPIRATION DATE:

JUNE 6, 2024

 

 

 

11


--------------------------------------------------------------------------------


 

DEAR SIRS:

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. 00037 (THIS “LETTER
OF CREDIT”) IN FAVOR OF WOODRIDGE HOLDINGS, LLC AND BIG T-WOODRIDGE
HOLDINGS, LLC (THE “BENEFICIARIES” OR, COLLECTIVELY, “YOU” OR “YOUR”), EFFECTIVE
IMMEDIATELY, AND AVAILABLE AT OUR COUNTERS LOCATED AT 101 CARNEGIE CENTER,
PRINCETON, NEW JERSEY 08540 UPON PRESENTATION OF YOUR DRAFT AT SIGHT AS
INDICATED BELOW (PURPORTEDLY SIGNED BY ONE OF A BENEFICIARY’S OFFICERS OR
AUTHORIZED SIGNATORIES) AND FOR THE ACCOUNT OF DECODE CHEMISTRY, INC. (THE
“APPLICANT”) FOR AN AMOUNT IN THE AGGREGATE NOT TO EXCEED $5,000,000.

THIS LETTER OF CREDIT EXPIRES ON JUNE 6, 2008, SUBJECT TO AUTOMATIC ONE-YEAR
RENEWALS AS SET FORTH BELOW, BUT IN ANY EVENT NO LATER THAN JUNE 6, 2024.

THIS LETTER OF CREDIT SHALL BE DEEMED AUTOMATICALLY EXTENDED, WITHOUT AMENDMENT,
FOR ADDITIONAL PERIODS OF ONE (1) YEAR FROM THE CURRENT OR ANY FUTURE EXPIRATION
DATE UNLESS, AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN-CURRENT EXPIRATION DATE,
WE NOTIFY YOU IN WRITING (BY REGISTERED MAIL OR ANY OTHER RECEIPTED METHOD), AT
YOUR ADDRESS STATED ABOVE OR SUCH OTHER ADDRESS YOU GIVE US NOTICE OF IN WRITING
(BY REGISTERED MAIL OR ANY OTHER RECEIPTED METHOD), OF OUR INTENTION NOT TO
RENEW THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIOD. SUCH NOTICE OF OUR
INTENTION TO NOT RENEW THIS LETTER OF CREDIT SHALL AUTHORIZE YOU TO DRAW UPON
THIS LETTER OF CREDIT WITHOUT THE NEED TO DELIVER THE CERTIFICATE (AS DEFINED
BELOW).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU AGAINST YOUR SIGHT DRAFT,
PRESENTED TO US NO LATER THAN THE THEN-APPLICABLE EXPIRATION DATE OF THIS LETTER
OF CREDIT AND ACCOMPANIED BY (A) THE ORIGINAL OR A PHOTOCOPY OF THIS SIGNED
LETTER OF CREDIT (AND, IF APPLICABLE, ANY AMENDMENTS THERETO), AND (B) A
CERTIFICATE (THE “CERTIFICATE”) SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF A
BENEFICIARY (OR A BENEFICIARY’S SUCCESSOR IF THE LETTER OF CREDIT HAS BEEN
TRANSFERRED IN ACCORDANCE WITH THE TERMS HEREOF), STATING THAT:

(A) A WRITTEN NOTICE OF DEFAULT HAS BEEN DELIVERED TO THE APPLICANT SETTING
FORTH THAT EITHER (I) THERE EXISTS AN UNCURED EVENT OF DEFAULT UNDER THE LEASE
AGREEMENT (AS SUCH TERM IS DEFINED IN THE LETTER OF CREDIT) AND THE APPLICABLE
CURE PERIOD HAS ELAPSED SINCE DELIVERY OF SUCH NOTICE TO THE APPLICANT, OR
(II) THE APPLICANT HAS FAILED TO DELIVER TO LANDLORD A REPLACEMENT LETTER OF
CREDIT IN ACCORDANCE WITH THE TERMS OF THE LEASE AGREEMENT; AND

12


--------------------------------------------------------------------------------


 

(B) BY VIRTUE OF SUCH DEFAULT UNDER THE LEASE AGREEMENT, THE BENEFICIARY IS
ENTITLED TO DRAW $             UNDER THIS LETTER OF CREDIT IN ACCORDANCE WITH
THE TERMS OF THE LEASE AGREEMENT.

PRESENTATION MAY BE MADE IN PERSON OR VIA NATIONALLY RECOGNIZED OVERNIGHT
COURIER TO THE ATTENTION OF EITHER BEN SZWALBENEST OR KEVIN DARMODY AT CUSTODIAL
TRUST COMPANY, 101 CARNEGIE CENTER, PRINCETON, NEW JERSEY 08540. UPON HONORING
SIGHT DRAFTS, OUR OBLIGATIONS UNDER THIS LETTER OF CREDIT TO EITHER BENEFICIARY
HEREUNDER, AND TO BOTH OF THEM, SHALL BE DISCHARGED IN FULL TO THE EXTENT OF THE
AMOUNT DRAWN UNDER ALL SUCH DRAFTS.

THE AMOUNT OF YOUR DRAFT DRAWN HEREUNDER MUST BEAR ON ON ITS FACE THE MENTION:
“DRAWN UNDER CUSTODIAL TRUST COMPANY IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
00037.” PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED UNDER THIS CREDIT AND MAY
INCLUDE A COMPLETE DRAW OF THE FULL AMOUNT OF THE LETTER OF CREDIT UPON AN
UNCURED EVENT OF DEFAULT UNDER THE LEASE AGREEMENT.

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONA FIDE HOLDERS OF YOUR DRAFT
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT, THAT SUCH
DRAFT WILL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE WITHOUT INQUIRY AS TO
THE ACCURACY OF ANY STATEMENT AND REGARDLESS OF WHETHER APPLICANT OR ANYONE ELSE
DISPUTES THE CONTENTS OF SUCH STATEMENT WHICH ACCOMPANIES SUCH DRAFT.

THIS LETTER OF CREDIT SHALL BE ASSIGNABLE OR TRANSFERABLE BY THE BENEFICIARY TO
ITS MORTGAGEE, LASALLE BANK, NATIONAL ASSOCIATION, ITS SUCCESSORS AND/OR ASSIGNS
AS MORTGAGEE, INCLUDING ANY SPECIAL PURPOSE SECURITIZATION VEHICLE.

THIS LETTER OF CREDIT IS GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 5 OF THE NEW YORK UNIFORM COMMERCIAL CODE AND IS FURTHER
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

VERY TRULY YOURS,
CUSTODIAL TRUST COMPANY

 

BEN J. SZWALBENEST

 

PRESIDENT

 

 

13


--------------------------------------------------------------------------------


 

EXHIBIT H

TERRELL GUARANTY

LIMITED GUARANTY AGREEMENT

FROM:

 

PATRICK TERRELL (“Guarantor”)

 

 

 

AND:

 

WOODRIDGE HOLDINGS, LLC AND BIG T INVESTMENTS, LLC (“Landlord”)

 

 

 

TO:

 

DECODE CHEMISTRY, INC. (“Tenant”)

 

Guarantor is the manager of Woodridge Holding LLC, a co-tenant with Big T
Investments, LLC. Tenant and Landlord have entered into that certain Lease
Agreement between Tenant and Landlord dated as of June 8, 2007 (the “Lease”).
Section 24 of the Lease provides for the delivery of a Letter of Credit by
Tenant (the “Letter of Credit”) as additional security for the performance of
Tenant’s obligations under the lease. Upon the occurrence of an Event of Default
under the terms of the Lease, Landlord has the right to draw the entire balance
of the Letter of Credit. As a material consideration and inducement therefore
(recognizing that without execution of this guaranty, Tenant would not be wiling
to enter into or make the Lease with Landlord and deliver the Letter of Credit
to Landlord and recognizing that since Landlord is affiliated with Guarantor,
the Lease is of direct benefit to Guarantor) Guarantor and Landlord hereby
agrees as follows:

1. Use of Proceeds. Guarantor agrees that all proceeds of the Letter of Credit
within the possession or control of Landlord will be used solely for the
purposes set forth in the Lease and for no other purpose. In addition, Guarantor
shall be personally liable for any damages suffered by Tenant as a result of (a)
any use of the proceeds of the Letter of Credit within the possession or control
of Landlord for purposes other than purposes set forth in the Lease or (b)
application of the proceeds of the Letter of Credit for the benefit of Landlord
for any purpose other than the purposes set forth in the Lease, including but
not limited to the payment of Landlord’s debt service to Landlord’s Mortgagee
which proceeds would, if not for such application, have been returned to
Landlord and been payable to Tenant under the terms of the Lease. The parties to
this agreement are aware that proceeds of the Letter of Credit will be held by
Landlord’s Mortgagee (as defined in the Lease) and that neither Landlord nor
Guarantor have possession or control of the proceeds while they are held by
Landlord’s Mortgagee. The paries are also aware that it wil be impossible to
determine the amount of damages suffered by Tenant, if any, until after (a)
Landlord has sold the Premises, (b) the original term of the Lease has ended or
(c) Landlord and Tenant have entered into an agreement terminating the Lease.

2. Enforceability. This Guaranty is an absolute and unconditional Guaranty of
payment and performance. It shall be enforceable against the Guarantor without
the necessity for any suit or proceedings on the Tenant’s part of any kind or
nature whatsoever against the Landlord and without the necessity of any notice
of non-payment, non-performance or non-observance or of any notice of

14


--------------------------------------------------------------------------------


acceptance of this Guaranty or of any other notice or demand to which the
Guarantor might otherwise be entitled, all of which the Guarantor hereby
expressly waives. The Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of the Guarantor hereunder shall in no manner
be terminated, affected, diminished or impaired by reason of the assertion by
the Tenant against the Landlord or Landlord’s Mortgagee of any of the rights or
remedies reserved to the Tenant pursuant to the provisions of the Lease.

3. Maintenance of Net Worth. As long as the Letter of Credit remains
outstanding, Guarantor shall maintain a net worth, exclusive of the value of his
investment in Landlord, of not less than $3,000,000. If requested by Tenant,
Guarantor shall provide to Tenant a certification signed by Guarantor under oath
that his net worth is greater than $3,000,000, provided, however, that Guarantor
shall not be required to provide such certification more than once in each
calendar year. If Guarantor is unable or unwilling to provide such statement, or
if Guarantor’s net worth falls below $3,000,000, Landlord shall provide an
additional or replacement Guarantor whose net worth is at least $3,000,000.

4. Continuing Guaranty. This Guaranty shall be a continuing Guaranty, and the
liability of the Guarantor hereunder shall in no way be affected, modified or
diminished by reason of any assignment, renewal, modification or waiver of or
change in any of the terms, covenants, conditions or provisions of the Lease, or
by reason of any dealings or transactions or matter or thing occurring between
the Landlord, Landlord’s Mortgage and the Tenant whether or not notice thereof
is given to the Guarantor. Furthermore, this Guaranty shall not be revoked by
the bankruptcy or insolvency of the Landlord.

5. Successors and Assigns. This Guaranty shall inure to the benefit of the
Tenant, its successors and assigns and shall be binding on the successors and
assigns of the Guarantor. If there is more than one guarantor included within
the definition of Guarantor as that term is used herein, all obligations and
terms imposed upon Guarantor by this guaranty agreement shall be joint and
several as to all of such guarantors. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of Ilinois.

6. Notices. All notices and other communications given pursuant to this Guaranty
shall be in writing, addressed to the parties at the address specified in the
Lease for delivery of notice, with notice to Guarantor provided in the maner set
forth in the Lease for delivery of notice to the Landlord and sent either by (i)
first class, United States Mail, postage prepaid, certified, with return receipt
requested; (ii) hand delivery; (iii) nationally recognized overnight courier
service; (iv) facsimile transmission during normal business hours or (v) e-mail.
All notices shall be effective upon delivery to the address of the addressee.
The parties may change their addresses by giving notice to the other in
conformity with this provision.

7. Attorney Fees and Costs. In the event suit or action is instituted in
connection with any controversy arising out of this Guaranty, or in the
enforcement of any right hereunder, the prevailing party shall be entitled to
its costs and reasonable attorney fees in such suit or action, trial,
arbitration, interpleader, bankruptcy, hearing or any other judicial proceeding
and on appeal taken there from.

15


--------------------------------------------------------------------------------


8. Entire Agreement. This Guaranty, together with the additional and further
agreements expressly referred to in this Guaranty, constitutes the entire
agreement between the parties relating to the subject matter hereof. There are
no other agreements, written or oral, between the parties except as expressly
set forth herein.

This Guaranty executed as of June 8, 2007.

WOODRIDGE HOLDINGS, LLC



 

 

by:

 

 

 

 

Patrick Terrell, its manager

 

 

 

 

 

 

 

 

BIG T INVESTMENTS, LLC

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

Patrick Terrell-individually

 

 

16


--------------------------------------------------------------------------------


EXHIBIT I

REVERSE EXCHANGE ADDENDUM

AMONG:               BIG T INVESTMENTS, LLC (“Big T Investments”)

AND:                      BIG T-WOODRIDGE, LLC (“Big T-Woodridge”)

AND:                      DECODE CHEMISTRY, INC. (“Tenant”)

Pursuant to the terms of a Lease Agreement between Woodridge Holdings LLC and
Big T Investments as Landlord and deCODE Chemistry, Inc. as Tenant dated as of
June 8, 2007 (the “Lease”), Landlord leased the property located at 2501 W.
Davey, Woodridge, Ilinois (the “Property”) to Tenant. The Property is more
particularly described in the Lease.

Big T Investments purchased of its undivided 52.6786% co-tenancy interest in the
Property as an IRC 1031 Reverse Exchange. To accomplish this exchange, the
Property was purchased by Big T-Woodridge, a single member Delaware limited
liability company. Initially, the sole member of Big T-Woodridge is First
American Exchange Company, LLC, which holds its membership interest pursuant to
the terms of an Exchange Agreement. Big T Investments and Big T-Woodridge have
entered into a Qualified Exchange Accommodation Agreement and Big T-Woodridge
have entered into a lease of Big T-Woodridge’s interest in the Property to Big T
Investments (the “Exchange Lease”). The Exchange Agreement, the Qualified
Exchange Accommodation Agreement and the Exchange Lease, together with the
additional agreements referred to therein are collectively referred to in this
Agreement as the “Exchange Agreements.” Pursuant to terms of the Exchange
Agreements, all of the economic interests of Big T-Woodridge in the Property
have been vested in Big T Investments.

NOW, THEREFORE, in order to preserve all of Tenant’s interests in the Property
under the Lease, it is agreed:

1. Consent to Lease. Big T-Woodridge hereby consents to the execution of the
Lease by Big T Investments and agrees to be bound by all of the terms and
conditions of the Lease affecting Landlord as if Big T-Woodridge were a part
thereto. To the extent any provision of the Lease requires action by the holder
of fee title to the Property, Big T-Woodridge shall perform such action
notwithstanding any agreement or other matter between Big T Investments and Big
T-Woodridge which might limit or otherwise excuse Big T-Woodridge from such
performance.

2. Termination of Exchange Lease. If the Exchange Lease terminates for any
reason, Big T-Woodridge shall immediately, without further action by any party,
succeed to all of the rights of Big T Investments under the terms of the Lease
and shall assume all of the obligations of Big T Investments under the terms of
the Lease. In the event that Big T-Woodridge succeeds to the interest of Big T
Investments under the Lease and there

1


--------------------------------------------------------------------------------


exists no default by Tenant under the Lease and Tenant has not amended the Lease
without Lender’s prior written consent, Big T-Woodridge agrees not to disturb or
otherwise interfere with Tenant’s possession of the leased premises for the
unexpired term of the Lease.

3. Attornment. Upon Big T-Woodridge’s succeeding to Big T Investments’ interests
under the Lease, Tenant covenants and agrees to attorn to Big T-Woodridge, to
recognize Big T-Woodridge as one of Tenant’s landlords under the Lease, and to
be bound by and perform all of the obligations and conditions imposed upon
Tenant by the Lease.

4. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement. This Agreement shall inure to the
benefit of Lender, its successors and assigns and shall be binding upon Tenant
and its successors and assigns.

This Reverse Exchange Addendum signed as of June 8, 2007.

Big T - Woodridge LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Big T Investments, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

deCODE Chemistry, Inc.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------